department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date uil date date taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code you are no longer exempt under sec_501 of the code for the tax_year ending december 20xx this letter is not a determination of your exempt status under sec_501 for any other period the revocation of your exempt status was made for the following reason s you incorrectly self-declared your exempt status under sec_501 as a labor agricultural or horticultural_organization on your form_990 for the year ending december 20xx you do not have as your objectives the betterment of the conditions of those engaged in labor agricultural or horticultural pursuits the improvement of the grade of their products or the development of a higher degree of efficiency in their respective occupations you are not operated as a labor agricultural or horticultural_organization within the meaning of sec_501 consequently your self-declared exempt status under sec_501 should be revoked for the tax_year ending december 20xx contributions to your organization are no longer deductible under sec_170 for the tax_year ending december 20xx you are required to file an income_tax return on form_1120 this return should be filed with the appropriate service_center for the tax_year ending december 20xx in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely margaret von lienen director eo examinations enclosures publication department of the treasury internal_revenue_service tax exempt and government entities irs exempt_organizations examinations commerce street-mc4900 dal dallas tx pay t identification axpayer identification_number number- form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail- return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree f you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter ‘determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years letter rev catalog number 34809f what you need to do if you disagree with the proposed revocation f you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified inthe heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to publication generally doesn't apply after we issue this letter in you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition ina united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information ff you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the ‘i’reasury - internal_revenue_service 20xx issue does the c facts the organization qualify for tax exemption under irc indicated on its december 20xx form_990 that it considered itself to the be exempt under sec_501 as a labor agricultural and horticultural_organization the agent examining the organization found that the department the organization has been in existence since the 18xxs it is a nonprofit organization which is organized and operated as a volunteer fire company that is composed of over xxx members this volunteer_fire_department provides fire protection ambulance and rescue services to the communities of organization owns the following buildings is actually an all-volunteer fire and in the the department’s main headquarters located at the in in the northeastern portion of the district the fully equipped emergency vehicles which are housed in the above facilities district has provided the with a fleet of xx law sec_501 labor agricultural or horticultural_organizations reg c -1 a the organizations contemplated by sec_501 c as entitled to exemption from income_taxation are those which have no net_earnings inuring to the benefit of any member and have as their objectives the betterment of the conditions of those engaged in such pursuits the improvement of the grade of their products and the development of a higher degree of efficiency in their respective occupations sec_501 civic league or organizations not organized for profit but operated exclusively for the promotion of social welfare or local association of employees the membership of which is limited to the employees of a designated person or person in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes revrul_74_361 1974_2_cb_159 january provides in part that because the activities of this organization providing fire and rescue services for the general community may also be regarded as promoting the common good and general welfare of the community the form 886-a cev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx organization could have applied for and received a ruling recognizing its exemption from federal_income_tax as a social_welfare_organization described in sec_501 of the code sec_501 provides tax exemption for corporations and foundations that are operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual providing fire and rescue service for the general community has been held to be a charitable purpose because it lessens the burden of government sherman v richmond hose co n y n e magill v brown fed case no c c e d pa roy g 5_tc_712 acq 1950_2_cb_3 see also revrul_69_174 1969_1_cb_149 which holds that rescue service for the relief of distressed persons is also a charitable purpose revrul_71_47 1971_1_cb_92 january contributions or gifts to nonprofit volunteer fire companies which are for_the_use_of a political_subdivision of a state for exclusively public purposes and are deductible under sec_170 of the code government's position incorrectly self-declared their exempt status under c as a labor agricultural or horticultural_organization on their form_990 for the year ending december 20xx the organization does not have its objectives in the betterment of the conditions of those engaged in labor agricultural or horticultural pursuits the improvement of the grade of their products or the development of a higher degree of efficiency in their respective occupations does provide emergency fire ambulance and rescue services to the and communities of services can be regarded as promoting the common good and general welfare of the community which could qualify them under sec_501 after the organization's revocation of its self- declare sec_501 status it could self-declare under sec_501 by filing form_990 and indicating c as its exempt status these types of in the organization's activities could also be considered charitable within the meaning of sec_501 and revrul_69_174 if the organization choose to pursue exemption under sec_501 it cannot self-declare its exemption but would need to a file form_1023 with the internal_revenue_service conclusion form 886-a rev department of the treasury - internal_revenue_service page -2- form_886 a name of taxpayer explanation of items schedule no or exhibit year period ended department of the treasury - internal_revenue_service 20xx is not operated as a labor agricultural or horticultural the organization within the meaning of sec_501 consequently its self-declared exempt status under sec_501 should be revoked as of january 20xx form 886-a rev department of the treasury - internal_revenue_service page -3-
